         Case 1:18-cr-00328-KPF Document 201 Filed 06/01/19 Page 1 of 2
                                          U.S. Department of Justice
[Type text]
                                                       United States Attorney
                                                       Southern District of New York
                                                       The Silvio J. Mollo Building
                                                       One Saint Andrew’s Plaza
                                                       New York, New York 10007



                                                       June 1, 2019


VIA CM/ECF
The Honorable Katherine Polk Failla
United States District Court
Southern District of New York
40 Foley Square
New York, New York 10007

               Re:      United States v. Anilesh Ahuja, et al.
                        S1 18 Cr. 328 (KPF)

Dear Judge Failla:

                 The Government writes to advise the Court and the parties that, if the Court determines
that the fact that Shor secretly recorded certain conversations he had while working at Premium Point
Investments, L.P. (“PPI”) comes into evidence at trial (and we do not believe it should), the
Government will seek to offer the following evidence to rebut any argument that Shor acted in good
faith, including by going to PPI’s Chief Compliance Officer. The following evidence is also admissible
under Rule 404(b).

                 Specifically, the Government would seek to introduce evidence that in or about early
2014, Shor resigned from his then-employer, Pamli Fund Management LLC (“Pamli”), to take a
position at PPI. In connection with that resignation, Shor secretly recorded at least one conversation
that he had with the founder and head of Pamli (the “Pamli Founder”) on or about February 6, 2014.
An employment dispute between Shor and Pamli followed, including over when Shor gave proper
notice of his resignation and the applicability a non-compete provision of his employment agreement.
During this employment dispute, Shor referenced the fact that he had secretly made recordings while
at Pamli in certain correspondence with Pamli. For example:

                    In a March 18, 2014 email from Shor to a Pamli trader, Shor wrote, “I’ve been
                     threatened that I can’t work til August. Did you know in NYS it is legal for one
                     party to record a conversation?”

                    In an April 8, 2014 letter from Shor’s counsel to Pamli’s counsel, Shor’s counsel
                     referenced and quoted eight statements apparently made by the Pamli Founder
                     during the February 6, 2014 conversation that Shor had secretly recorded.

This evidence is plainly relevant and admissible because it rebuts any argument that Shor acted in
good faith when he made his secret recordings at PPI and when he went to PPI’s Chief Compliance
         Case 1:18-cr-00328-KPF Document 201 Filed 06/01/19 Page 2 of 2
                                                                                              Page 2


Officer. Simply put, this evidence shows that Shor’s modus operandi was to secretly record
conversations and then use those recordings to his own benefit.

               The Government received this new information late in the day on May 31, 2019 and
produced the relevant Rule 16 discovery and § 3500 material earlier today, June 1, 2019. To the extent
the Government receives additional materials that the Government has an obligation to disclose, it will
do so promptly.

                                                       Very truly yours,

                                                       AUDREY STRAUSS
                                                       Attorney for the United States
                                                       Acting Under Authority Conferred by
                                                       28 U.S.C. § 515


                                                  By: /s/
                                                      Andrea M. Griswold
                                                      Joshua A. Naftalis
                                                      Max Nicholas
                                                      Assistant United States Attorneys
                                                      (212) 637-1205/2310/1565
